FILED
                               FOR PUBLICATION                             MAR 26 2015

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


EDWARD PERUTA; MICHELLE                          No. 10-56971
LAXSON; JAMES DODD; LESLIE
BUNCHER, Dr.; MARK CLEARY;                       D.C. No. 3:09-cv-02371-IEG-BGS
CALIFORNIA RIFLE AND PISTOL
ASSOCIATION FOUNDATION,

              Plaintiffs - Appellants,           ORDER

STATE OF CALIFORNIA,

              Intervenor - Pending,

  v.

COUNTY OF SAN DIEGO; WILLIAM
D. GORE, individually and in his
capacity as Sheriff,

              Defendants - Appellees.


THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel opinion and order denying

motions to intervene shall not be cited as precedent by or to any court of the Ninth

Circuit.